DETAILED ACTION
Status of Claims:
Claims 1-9 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  Claim 1 refers to “SANI” and “MEC” and claim 3 refers to “DSA” however no full term is provided before the acronyms. Full terms should be provided before the first instance of an acronym in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Regarding Claim 1:
	The claim refers to “4# chamber” and “5# chamber” and further states that the “4# chamber is a cathode chamber” and the “5# chamber is an anode chamber.” It is not clear why the chambers are referred to as numbers. Is the claim requiring 3 additional chambers before the 4# chamber? The remaining claims refer to the chambers as both the anode and cathode chamber and the 4# chamber and 5# chamber, therefore it is additionally not clear if there is a distinction between the 4# chamber and the cathode chamber and the 5# chamber and the anode chamber of it the terms are being used interchangeably. 

Regarding Claim 5:
	Line 7 states “after an effluent from the sulfate reduction chamber reaching the sulfide autotrophic denitrification chamber…” This limitation renders the claim indefinite because there is no step of effluent being transferred from the sulfate reduction chamber to the denitrification chamber, therefore it is not clear how there can be a step “after.” 
	Lines 8-9 refer to “the wastewater flowing back from the nitrification chamber” there is insufficient antecedent basis for this limitation within the claims. 
	Line 13 refers to “the chamber” it is not clear which chamber this limitation is directed to. 

	Line 18 refers to “deep denitrification” the term “deep” renders the claim indefinite because it is not clear what it is limited to. Specifically, it is not clear if “deep” is referring to a depth within a chamber or requiring a higher degree of denitrification. 

Regarding Claim 6:
	The claim refers to “a water discharging amount of the nitrification chamber” it is not clear if this is the amount a water discharged or pumped to the anode chamber or a different discharge stream from the nitrification chamber.

The remaining claims are indefinite because they depend from indefinite claims. 

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or render obvious the combination of a SANI system and MEC. The closest prior art, EP 2925679 (cited in IDS) and Chen et al (US 2013/0256223) respectively teach a microbial electrolysis cell (MEC) for the treatment of nitrogen compounds from water . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        3/1/2022